Broyles, O. J.
1. The sole assignment of error in the bill of exceptions sued out in this ease being upon the overruling of a demurrer 'to the accusation, and ,it appearing that after the submission of the case to this court the plaintiff in error was tried under the identical accusation involved in this case and was acquitted by the verdict of a jury, the questions raised in the present bill of exceptions have become moot and will not be passed upon by this court.
2. There is no provision of law, in criminal cases, for the taxing of costs against the State (Sigman v. Austin, 112 Ga. 570, 574, 37 S. E. 894), and, therefore, the contention of counsel for the plaintiff in error, that the costs incurred should be taxed against the State, is without merit.

Writ of error dismissed.


Bloodworlh, J., concurs. Lulce, J., absent.